      Case 1:14-cv-10027-VEC Document 214 Filed 12/02/20
                                                    USDC Page
                                                         SDNY1 of 2
                                                    DOCUMENT
                                                    ELECTRONICALLY FILED
                                                    DOC #:
UNITED STATES U.S. DISTRICT COURT                   DATE FILED: 12/2/2020
SOUTHERN DISTRICT OF NEW YORK



 HAPAG-LLOYD
 AKTIENGESELLSCHAFT,
                                 Plaintiff,
        -against-
                                                          14-CV-10027 (VEC)
 O'ROURKE MARINE SERVICES L.P.,
 O.W. BUNKER GERMANY GMBH, O.W.                                ORDER
 BUNKER USA, INC., I.N.G. BANK N.V.,

                                 Defendants.


 CANPOTEX SHIPPING SERVICES
 LIMITED,
                       Plaintiff,
      -against-
                                                          15-CV-1351 (VEC)
 O.W. BUNKERS (UK) LIMITED, O.W.
 SUPPLY & TRADING A/S, O.W. BUNKER                             ORDER
 USA, INC., CHEVRON MARINE
 PRODUCTS LLC, ING BANK N.V.,

                                 Defendants.



VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 2, 2020, the parties informed the Court that they had reached a

settlement in principle resolving all issues, 14-CV-10027, Dkt. 213; 15-CV-1351, Dkt. 130;

       IT IS HEREBY ORDERED THAT all previously scheduled conferences and other

deadlines are cancelled.

       IT IS FURTHER ORDERED that this action will be dismissed with prejudice on

February 5, 2021, unless before that date one or more of the parties files a letter with the Court

requesting that the action not be dismissed and explaining why the action should not be
         Case 1:14-cv-10027-VEC Document 214 Filed 12/02/20 Page 2 of 2




dismissed in light of the parties’ settlement. To be clear, any request that the action not be

dismissed must be filed before February 5, 2021; any request filed on or after that date may be

denied solely on that basis.

       If the parties wish for the Court to retain jurisdiction to enforce their settlement

agreement, not later than January 29, 2021, they must submit (1) their settlement agreement to

the Court in accordance with Rule 7.A of the Court’s Individual Practices and (2) a request that

the Court issue an order expressly retaining jurisdiction to enforce the settlement agreement.

See Hendrickson v. United States, 791 F.3d 354 (2d Cir. 2015).

       IT IS FURTHER ORDERED that upon dismissal, the Court will order the Clerk of Court

to disburse the amount deposited (plus interest). By no later than Friday, February 5, 2021, the

parties must jointly inform the Court what amount is to be paid to each of the parties. In the

same joint letter, the parties must inform the Court to whom the checks should be made payable

and to what address they should be sent.


SO ORDERED.
                                                          __________________________
Date: December 2, 2020                                       VALERIE CAPRONI
      New York, New York                                   United States District Judge
